Citation Nr: 0905946	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, as secondary to service-
connected bilateral knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee patellofemoral 
disease.

3.  Entitlement to an initial compensable rating for a left 
knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1970 to July 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire. 

In September 2007, the Veteran testified during a personal 
hearing at the RO and, in December 2008, the Veteran 
testified at a video conference hearing before the 
undersigned.  Transcripts of these hearings are associated 
with the claims file.

The issue of entitlement to service connection for DDD of the 
lumbar spine as secondary to the service-connected bilateral 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral disease is 
productive of, at worst, limitation of flexion to 120 degrees 
and limitation of extension to 5 degrees. 

2.  The objective clinical findings show that the Veteran's 
left knee scar is superficial and not painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee patellofemoral disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40- 4.46, 4.71, 
4.71a, Diagnostic Codes 5099-5014 (2008). 

2.  The criteria for an initial compensable rating for the 
Veteran's left knee scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran 
was provided notice of the VCAA in November 2006 and August 
2007, prior to the initial adjudication of his claims in the 
May 2007 and January 2008 rating decisions at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received notice compliant 
with Dingess in August 2007, including as it relates to the 
disability rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
the left knee scar has been established and an initial rating 
for this condition has been assigned.  Thus, the Veteran has 
been awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after being 
awarded service connection for a left knee scar and assigning 
an initial disability rating, the Veteran filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 
C.F.R. § 3.159(b) to add subparagraph (3), which provides VA 
has no duty to provide section 5103 notice upon receipt of a 
notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned, included notice of the criteria for a higher 
rating, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, 
which the Veteran has done by perfecting his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regards to an increased rating for the right knee 
patellofemoral disease, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present appeal, the Veteran received notice compliant 
with Vazquez-Flores in May 2008, which provided the 
diagnostic criteria under which the claim is rated, its 
application should an increase in disability be found, and 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask VA to obtain) to support his claim 
for increased compensation.  

The Veteran was afforded a VA examination in December 2006, 
January 2008, and February 2008.  Although the Veteran's 
representative contended at the December 2008 video 
conference hearing, on page 20 of the transcript, that the 
Veteran is entitled to a new VA examination.  The Board finds 
that a further examination is needed only in instances where 
the Veteran has reported a worsening in the disability since 
the last examination.  See VAOPGCPREC 11-95 (April 7, 1995).  
Here, the Veteran has not reported a worsening in the 
disability since his last VA examinations, which were 
recently obtained in 2008.  Further, the Veteran stated to 
the February 2008 VA examiner that his knees had been the 
same since his last VA examination.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, private treatment 
records, Social Security Records (SSA), and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Higher Ratings in General

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

III.  Right Knee Patellofemoral Disease

The Veteran's service-connected right knee patellofemoral 
disease has been evaluated as 10 percent disabling by analogy 
under Diagnostic Codes 5099-5014 pertaining to osteomalacia.  
See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Codes 5099-
5014.   

Diagnostic Code 5014 provides that such disability is to be 
rated by analogy to arthritis, which in turn is rated on 
limitation of motion of the affected part.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. 

Diagnostic Codes 5260 and 5261 provide ratings for limitation 
of motion of the knee.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  Full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.

Upon review of the medical evidence of record, there is no 
indication that the Veteran's right knee disability warrants 
a disability rating in excess of 10 percent.  Upon VA 
examination in December 2006, the Veteran presented with 
complaints of pain.  Right knee active range of motion was 
from 0 to 120 degrees with pain.  Extension was from 0 to 5 
degrees with pain.  Repetitive motion did not result in 
additional pain or limitation of motion.  There was no 
ankylosis, crepitation, grinding, instability, patellar 
abnormality, meniscus abnormality, or other tendon bursa.  
The Veteran was diagnosed with patellofemoral disease.  The 
examiner noted that the disability decreased his mobility, 
impacted his stamina, and ability to lift and carry.  The 
disability also severely impacted exercise, sports and 
recreation, moderately impacted shopping, and mildly impacted 
chores, traveling, bathing, dressing, and toileting.  There 
was no evidence of fatigue, weakness, or lack of endurance 
with repetitive motion. 

In February 2008, the Veteran was afforded an additional VA 
examination.  He reported that his knee had been the same 
since the last examination.  The examiner noted that Veteran 
did not wear a brace on his right knee (only his left knee).  
The Veteran presented with subjective complaints of chronic 
pain and functional loss.  Range of motion for extension was 
0 degrees and flexion was from 0 to 120 degrees with pain at 
25 degrees.  There was no instability, crepitation, grinding, 
clicks or snaps.  Repetitive motion did not result in 
additional loss of range of motion.  The Veteran had an 
antalgic gait.  The examiner noted that the right knee 
condition had a moderate effect on exercise and sports and 
mild to no effect on other daily activities.  

Private treatment records do not contain complaints, 
treatment, or clinical findings specific to the right knee.

SSA Records showed treatment for degenerative joint disease 
(DJD) and DDD affecting multiple joints, primarily DDD of the 
low back (L3-S2) and DJD of the left knee and both wrists.  
The Veteran was found to be disabled from work on account of 
severe DJD.

In December 2008, the Veteran testified that he had daily 
pain, weakness, swelling, instability, locking, flare-ups on 
a weekly basis, and giving away several times a day.  He also 
reported difficulty with range of motion and walking up and 
down stairs.  He further stated that he wore a knee brace and 
took anti-inflammatory medication.  (See December 2008 
Hearing Transcript, pp. 3-5).
 
The aforementioned medical evidence of record demonstrates 
that the Veteran's symptomatology does not satisfy the 
criteria for even a compensable rating under the rating 
criteria for range of motion of the knee under Diagnostic 
Codes 5260 and 5261.  In order to warrant the next available 
schedular rating of 20 percent, the Veteran's service-
connected right knee patellofemoral syndrome would have to 
result in either limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  The medical evidence 
of record has demonstrated that, at its worst, flexion is 
limited in both knees to 120 degrees and limitation of 
extension to 5 degrees.  Thus, based on limitation of motion, 
the medical evidence does not support a rating in excess of 
10 percent for right knee patellofemoral pain syndrome. 
 
The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that, where a Veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  As noted above, the Veteran does not 
exhibit any limitation of flexion and limitation of extension 
such that a compensable rating is warranted. 
 
The Board has also considered the applicability of a higher 
rating for the Veteran's right disability under other 
appropriate Diagnostic Codes.  There is, however, no medical 
evidence of ankylosis, recurrent subluxation, lateral 
instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5257, 5258, or 5262. 
 
The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca, 8 Vet. 
App. at 206-07.  As noted, both the December 2006 and 
February 2008 VA examiners held that there was no additional 
pain or loss in range of motion with repetitive motion.  
Thus, there is no clinical evidence that the Veteran's pain 
is so disabling such as to warrant a disability rating in 
excess of 10 percent for his right knee patellofemoral 
disease. 

The Board finds that the Veteran's disability has been no 
more than 10 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.
 
The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected right disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Although the Veteran was precluded from a 
position with the Post Office, it was not shown that the 
Veteran's right knee condition, alone or in conjunction with 
his service-connected left knee scar, was responsible for 
that decision.  The decision was based, in part, on the 
Veteran's nonservice-connected severe DJD for both wrists and 
his DDD of the spine.  Further, the letter only noted that 
the Veteran was "medically unsuitable" in that his 
condition was not compatible with strenuous activities 
required of that position, which included heavy lifting, 
pushing, pulling, repetitive stretching, and reaching.  (See 
Letter from Post Office dated in August 2007).  Accordingly, 
the Board finds that the impairment resulting from the 
Veteran's right disability is appropriately compensated by 
the currently assigned schedular ratings and 38 C.F.R. § 
3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent are not warranted under Diagnostic Codes 5099-5014, 
or any other diagnostic criteria, for the Veteran's right 
knee patellofemoral disease.

IV.  Left Knee Scar

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The provisions of 38 C.F.R. § 4.31 indicate that 
in every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 

Private treatment records revealed no complaints of tender or 
painful left knee scar.

The report of the December 2006 VA examination revealed a 
well-healed scar on the lateral surface of the left knee and 
showed no tenderness, limitation of function, or pain on 
examination. 

In February 2008, the Veteran was afforded another VA 
examination for his left knee scar.  The Veteran presented 
with subjective complaints of pain and tenderness.  The 
surgical scar was 4 inches in length and 3/8 inches in width 
on the lateral aspect of the left knee and was well-healed.  
There was no skin breakdown, ulceration, tenderness to 
palpation, or adherence to underlying tissue.  There was no 
underlying soft tissue damage.  There was no limitation of 
motion or loss of function.  The Veteran was diagnosed with a 
4 inch well-healed surgical scar on the lateral aspect of the 
left knee without objective evidence of any symptoms or loss 
of function.  The examiner noted that the reported pain is 
from the underlying knee condition.
 
SSA records do not reveal complaints of or treatment for a 
left knee scar and are not pertinent to the issue on appeal.
 
The Veteran testified that the scar on his left knee was 
painful, limited his range of motion, and was tender to the 
touch.  (See December 2008 Hearing Transcript p. 12).  The 
veteran is certainly competent to describe his symptoms.  
However, the criteria for a 10 percent rating contemplate 
objective evidence of pain.  Here, no medical examiner has 
reported that the scar is tender, painful, or limits his 
range of motion.  In fact, the objective evidence is to the 
contrary.  The February 2008 examiner attributed the pain 
reported by the Veteran to his underlying knee disability.  
Although the Veteran is competent to describe his symptoms, 
it is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In this instance, the Veteran's assertions alone 
are not enough to support a 10 percent rating.  

Other diagnostic codes used for rating scars are not 
applicable to the Veteran's service-connected left knee scar.  
Diagnostic Code 7800 concerns scars of the head, face, or 
neck and is therefore not applicable to this case.  
Diagnostic Codes 7801 and 7802, pertaining to scars, other 
than head, face, or neck, are also not applicable.  
Diagnostic Code 7801 concerns scars which are deep and cause 
limited motion, of which there is no evidence in this case.  
The December 2006 and February 2008 VA examiners report 
showed no evidence of a deep scar that caused limited motion.  
Current Diagnostic Code 7802, although concerning superficial 
scars, is also not applicable, since the clinical evidence 
establishes that the service-connected left knee scar 
involves an area far less than that required for a 
compensable rating under that diagnostic code (929 square 
centimeters or 144 square inches).  The report of the 
February 2008 VA scar examination showed that the surgical 
scar was 4 inches in length and 3/8 inches in width, which 
hardly approximates the 144 square centimeters which is 
required for a compensable rating.  A maximum 10 percent 
rating is warranted for superficial, unstable scars under 
Diagnostic Code 7803.  There is no medical evidence that the 
left knee scar was superficial or unstable.  

The Board notes that rating the left knee scar based on 
limitation of function under Diagnostic Code 7805 would 
amount to pyramiding, since functional loss of the left knee 
is already compensated via the award of a disability rating 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.14 (2008) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  Further, there is no objective evidence that 
the scar affects the function of the knee.

In sum, the Board finds that the Veteran's left knee scar has 
been no more than zero percent disabling since the date his 
claim was filed, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition since that date.  Fenderson, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The record does not show that his service-
connected left knee scar has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
Accordingly, a noncompensable rating is warranted for the 
Veteran's left knee scar, which according to the medical 
evidence of record is essentially asymptomatic.   


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral disease, is denied.

Entitlement to an initial compensable rating for a left knee 
scar, is denied.


REMAND

Service treatment records reflect complaints for low back 
pain.  The Veteran was diagnosed with muscle strain of the 
low back in 1972.

A statement submitted by the Veteran's private physician, 
D.W., M.D., essentially stated that the Veteran's service-
connected arthritic knee condition aggravated the Veteran's 
lower back condition.  (See Statement from Dr. D.W. dated in 
July 2007).

In January 2008, a VA medical examiner referred to and 
discussed the findings of Dr. D.W.  The VA examiner noted 
that, although Dr. D.W. opined that the bilateral knee 
condition aggravated the back condition, he did not indicate 
that the back problem was caused by or "proximally" due to 
the Veteran's service-connected bilateral knee condition, and 
did not provide baseline manifestations upon which to 
evaluate the Veteran's claim of aggravation.  He concluded 
that, based on the evidence of record, any finding of 
aggravation was "purely speculative."  

It is unclear from the VA examiner's opinion whether he 
believes that a conclusive opinion cannot be rendered, or 
whether he simply believes that Dr. D.W.'s opinion is not 
supported by the evidence.  The Board notes that conclusive 
proof of causation is not required to establish service 
connection.  The question is whether the evidence for and 
against the claim is in approximate balance.  In other words, 
whether it is at least as likely as not that the service-
connected bilateral knee disability aggravated the Veteran's 
back condition.  The Board finds that medical clarification 
regarding the nature and etiology of the Veteran's back 
disability is required in order to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate VA physician, for the 
purpose of preparing an opinion that 
addresses the etiology of the Veteran's 
back disability.  The Veteran's claims 
file should be made available to the 
physician, and the physician is requested 
to review the entire claims file in 
conjunction with the opinion.  

If the physician determines that further 
examination of the Veteran is necessary, 
such examination should be scheduled.  In 
that event, all tests and studies deemed 
necessary by the examiner should be 
performed.  

The examiner/reviewing physician is 
requested to offer an opinion as to the 
following:

(a).  Has the Veteran developed a back 
disability?

(b).  If the examiner finds that the 
Veteran has developed a back disability, 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder had its onset during the 
Veteran's period of service; or was 
otherwise caused by any injury or disease 
that occurred during service; or was 
aggravated by the service-connected 
bilateral knee disability.

If the examiner/reviewing physician is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly 
indicate such a finding. 

The examiner/reviewing physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection for DDD 
of the lumbar spine as secondary to the 
service-connected bilateral knee 
disability.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


